UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 Date of report (Date of earliest event reported) March 30, 2011 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut 0-15451 06-0854886 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 15 Secor Road, Brookfield, CT (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code (203) 775-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events On March 30, 2011, the Company issued a press release announcing the acquisition of $30.4 million aggregate principal amount of its outstanding 5.5% Convertible Notes. A copy of the press release is filed as Exhibit 99.1 to this Form 8K. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits Press Release dated March 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTRONICS, INC. (Registrant) DATE: March 30, 2011 BY /s/ Richelle E. Burr Richelle E. Burr Vice President, General Counsel PHOTRONICS, INC.
